ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_02_EN.txt.                      438 	



                                            SEPARATE OPINION
                                       OF JUDGE CANÇADO TRINDADE



                                                 table of contents

                                                                                          Paragraphs
                          I. Prolegomena1-6
                          II. A New Era of International Adjudication of Human
                              Rights Cases by the ICJ                                          7-8

                      III. The Relevance of the Fundamental Principle of Equality
                           and Non‑Discrimination                                             9-21
                      IV. Non-­Discrimination and the Prohibition of Arbitrariness           22-32
                          V. Arguments of the Parties in the Public Hearings before
                             the Court                                                       33-36
                      VI. Questions Put to the Parties in the Public Hearings
                           before the Court                                                  37-61
                         1. Questions and answers                                            37-47
                         2. General assessment: Rationale of the local remedies rule in
                            international human rights protection                            48-56
                         3. General assessment: Implications of a continuing situation       57-61
                     VII. The Correct Understanding of Compromissory Clauses
                          under Human Rights Conventions                                     62-67
                     VIII. Vulnerability of Segments of the Population                       68-73
                      IX. Towards the Consolidation of the Autonomous Legal
                          Regime of Provisional Measures of Protection                       74-77
                          X. International Law and the Temporal Dimension                    78-81
                      XI. Provisional Measures of Protection in Continuing Situa-
                          tions82-93
                     XII. Epilogue: A Recapitulation                                        94-104



                                                 I. Prolegomena

                       1. I have concurred, with my vote, for the adoption today, 23 July
                     2018, by the International Court of Justice (ICJ), of the present Order

                     36




7 Ord 1145.indb 68                                                                                     11/06/19 14:31

                     439 	   application of the cerd (sep. op. cançado trindade)

                     indicating provisional measures of protection in the case of the Applica-
                     tion of the International Convention on the Elimination of All Forms of
                     Racial Discrimination (Qatar v. United Arab Emirates) [hereafter Appli-
                     cation of the CERD Convention (Qatar v. United Arab Emirates)]. The
                     ICJ has rightly ordered today, with my support, provisional measures of
                     protection, under the CERD Convention. Additionally, as I attribute
                     great importance to some related issues in the cas d’espèce, that in my
                     perception underlie the present decision of the ICJ but are left out of the
                     Court’s reasoning, I feel obliged to leave on the records, in the present
                     separate opinion, the identification of such issues and the foundations of
                     my own personal position thereon.
                        2. I do so, under the merciless pressure of time, moved by a sense of
                     duty in the exercise of the international judicial function, even more so as
                     some of the lessons I extract from the matter forming the object of the
                     present decision of the Court are not explicitly dealt with in the Court’s
                     reasoning in the present Order. This grows in importance in a case, like
                     the present one (and two other cases before — cf. infra), lodged with the
                     ICJ under a core human rights treaty like the CERD Convention.



                        3. This being so, I shall develop my reflections, initially, in the follow-
                     ing sequence: (a) a new era of international adjudication of human rights
                     cases by the ICJ; (b) the relevance of the fundamental principle of equal-
                     ity and non-­discrimination; and (c) non-­discrimination and the prohibi-
                     tion of arbitrariness. I shall then examine the arguments made by the
                     contending Parties in the public hearings before the ICJ, and the written
                     responses they presented to the questions that I have deemed it fit to put
                     to them; following that, I shall provide my general assessment as to the
                     rationale of the local remedies rule in international human rights protec-
                     tion, and as to implications of a continuing situation.
                        4. Following that, I shall develop my further reflections on the remain-
                     ing points to consider, namely: (a) the correct understanding of compro-
                     missory clauses under human rights conventions; (b) vulnerability of
                     segments of the population; (c) the consolidation of the autonomous
                     legal regime of provisional measures of protection; (d) international law
                     and the temporal dimension; and (e) provisional measures of protection
                     in continuing situations. Last but not least, in an epilogue, I shall con-
                     clude with a recapitulation of the key points of the position I sustain in
                     the present separate opinion.

                        5. To start with, may I recall that, in a relatively brief period of time
                     (2011-2018), the cas d’espèce on Application of the International Conven-
                     tion on the Elimination of All Forms of Racial Discrimination (Qatar v.
                     United Arab Emirates) is the third case lodged with the ICJ under the
                     United Nations CERD Convention. The present Order follows chrono-
                     logically the Court’s decisions in the cases of Georgia v. Russian Federa-

                     37




7 Ord 1145.indb 70                                                                                    11/06/19 14:31

                     440 	     application of the cerd (sep. op. cançado trindade)

                     tion (preliminary objections, 2011) 1 and of Ukraine v. Russian Federation
                     (provisional measures of protection, 2017) 2.
                        6. In addition to those three cases under the CERD Convention, there
                     have been other cases brought before the ICJ, and decided by it, along the
                     last eight years, concerning also other human rights treaties. May I recall,
                     in this respect, the case on Questions relating to the Obligation to Pro­
                     secute or Extradite (Belgium v. Senegal) (merits, 2012), under the UN
                     Convention against Torture. Another example is provided by the case of
                     Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the
                     Congo) (merits, 2010, and reparations, 2012), in respect of, inter alia, the
                     UN Covenant on Civil and Political Rights (cf. infra).


                       II. A New Era of International Adjudication of Human Rights
                                             Cases by the ICJ

                        7. To the ICJ’s Judgment on the merits (of 30 November 2010) in the
                     case of Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
                     of the Congo), I appended a separate opinion, wherein, inter alia, I
                     deemed it fit to draw attention to the advent of a new era of international
                     adjudication of human rights cases by the ICJ (I.C.J. Reports 2010 (II),
                     pp. 807‑811, paras. 232-245). In particular, I singled out, that it was the
                     first time in its history that “the World Court has expressly taken into
                     account the contribution of the case law of two international human
                     rights tribunals, the European and the Inter-­American Courts, to the
                     perennial struggle of human beings against arbitrariness”. In effect, I
                     added, paragraph 65 of its Judgment referred to “the protection of the
                     human person against arbitrary treatment, encompassing the prohibition
                     of arbitrary expulsion 3” (ibid., p. 809, para. 237). I then concluded that
                        1 Application of the International Convention on the Elimination of All Forms of Racial

                     Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
                     I.C.J. Reports 2011 (I), p. 70, preceded by the ICJ’s Order of provisional measures of
                     protection, Application of the International Convention on the Elimination of All Forms of
                     Racial Discrimination (Georgia v. Russian Federation), Provisional Measures, Order of
                     15 October 2008, I.C.J. Reports 2008, p. 353, wherein the Court acknowledged that there
                     was an ongoing unresolved problem in the conflict in the region, and the persons affected
                     remained vulnerable (I.C.J. Reports 2008, p. 396, paras. 142-143).
                        2 Application of the International Convention for the Suppression of the Financing of

                     Terrorism and of the International Convention on the Elimination of All Forms of Racial
                     Discrimination (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
                     2017, I.C.J. Reports 2017, p. 104, to which I appended a separate opinion; earlier, to the ICJ’s
                     Judgment of 1 April 2011, I appended a dissenting opinion (I.C.J. Reports 2011 (I), p. 70).
                        3 Particularly relevant, for a study of the right to freedom of movement and residence

                     under Article 22 of the American Convention on Human Rights, are the judgment of the
                     Inter-­American Court of Human Rights (IACtHR) of 15 June 2005, in the case of the
                     Moiwana Community v. Suriname (paras. 107-121), as well as the IACtHR’s order (on
                     provisional measures of protection), of 18 August 2000, in the case of Haitians and Domini-
                     cans of Haitian Origin in the Dominican Republic (paras. 9-11), and concurring opinion of
                     Judge A. A. Cançado Trindade (paras. 2-25).

                     38




7 Ord 1145.indb 72                                                                                                      11/06/19 14:31

                     441 	      application of the cerd (sep. op. cançado trindade)

                             “It is indeed reassuring that the ICJ has disclosed a new vision of
                          this particular issue, in so far as international human rights tribunals
                          are concerned. This is particularly important at a time when States
                          rely, in their submissions to this Court, on relevant provisions of
                          human rights conventions, as both Guinea and the DRC have done
                          in the present case, in their arguments centred on the UN Covenant
                          on Civil and Political Rights and the African Charter on Human and
                          Peoples’ Rights (in addition to the relevant provision of the Vienna
                          Convention on Consular Relations, in the framework of the interna-
                          tional protection of human rights).


                             This is not the only example wherein this has occurred. On 29 May
                          2009, the ICJ delivered its Order (on provisional measures) in the case
                          concerning Questions relating to the Obligation to Prosecute or Extra-
                          dite, wherein Belgium and Senegal presented their submissions con-
                          cerning the interpretation and application of the relevant provisions
                          of the 1984 UN Convention against Torture. And, very recently, a
                          few days ago, in the public sittings before this Court of 13 to 17 Sep-
                          tember 2010, Georgia and the Russian Federation submitted their
                          oral arguments in the case concerning the Application of the Interna-
                          tional Convention on the Elimination of All Forms of Racial Discrimi-
                          nation, another UN human rights treaty. It is reassuring that States
                          begin to rely on human rights treaties before this Court, heralding a
                          move towards an era of possible adjudication of human rights cases
                          by the ICJ itself. The international juridical conscience has at last
                          awakened to the fulfillment of this need.

                             The ICJ, in the exercise of its contentious as well as advisory func-
                          tions in recent years, has referred either to relevant provisions of a
                          human rights treaty such as the Covenant on Civil and Political
                          Rights, or to the work of its supervisory organ, the Human Rights
                          Committee. These antecedents are not to pass unnoticed, in acknowl-
                          edging the turning point which has just occurred in the present Diallo
                          case: the Court, in the Judgment being delivered today, 30 November
                          2010, has gone much further, beyond the United Nations system, in
                          acknowledging the contribution of the jurisprudential construction of
                          two other international tribunals, the Inter-­American [IACtHR] and
                          the European [ECtHR] Courts of Human Rights. It has also dwelt
                          upon the contribution of an international human rights supervisory
                          organ, the African Commission on Human and Peoples’ Rights. The
                          three regional human rights systems operate within the framework of
                          the universality of human rights. 

                          �����������������������������������������������������������������������������������������������������������������
                              By cultivating this dialogue, attentive to each other’s work in pur-
                          suance of a common mission, contemporary international tribunals

                     39




7 Ord 1145.indb 74                                                                                                                             11/06/19 14:31

                     442 	     application of the cerd (sep. op. cançado trindade)

                          will provide avenues not only for States, but also for human beings,
                          everywhere, and in respect of distinct domains of international law,
                          to recover their faith in human justice. They will thus be enlarging
                          and strengthening the aptitude of contemporary international law to
                          resolve disputes occurred not only at inter-State level, but also at
                          intra-State level. And they will thus be striving towards securing to
                          States as well as to human beings what they are after: the realization
                          of justice.” (I.C.J. Reports 2010 (II), pp. 809‑811, paras. 241-243
                          and 245.)
                        8. In the light of the aforementioned, and bearing in mind all that has
                     been happening here at the Grande Salle de Justice in the Peace Palace at
                     The Hague in the last nine years, one is to acknowledge that we are
                     already within the new era of international adjudication of human rights
                     cases by the ICJ. The present case of Application of the CERD Convention
                     (Qatar v. United Arab Emirates) bears witness of that. Having pointed
                     this out, I can now move to the next point to consider in this separate
                     opinion, namely, the relevance of the fundamental principle of equality
                     and non-­discrimination.


                     III. The Relevance of the Fundamental Principle of Equality and
                                            Non-­Discrimination

                        9. In the cas d’espèce, Qatar’s Request for the indication of provisional
                     measures of protection (of 11 June 2018) identifies the rights it seeks to
                     protect against discriminatory measures that “violate the customary
                     international law principle of non-­discrimination as well as the specific
                     obligations enumerated in CERD [Convention] Articles 2, 4, 5, 6, 7”
                     (p. 8, para. 12) 4. The principle of equality and non-­discrimination lies
                     indeed in the foundations of the protected rights under the CERD Con-
                     vention. This is a point which should have been attentively addressed by
                     the contending Parties in the course of the current proceedings 5, which
                     were largely consumed by diverting attention to points with no bearing at
                     all on the consideration of provisional measures of protection under a
                     human rights convention.
                        10. This being so, I feel obliged to fill the gap, as I nourish the hope
                     that this unfortunate diversion does not happen again in cases of the kind
                     before the ICJ, where the applicable law is a human rights convention,
                     and not at all diplomatic protection rules. It is the principle of equality
                     and non-­discrimination which here calls for attention, there being no
                     place for devising or imagining new “preconditions” for the consideration

                        4 Cf. likewise Qatar’s Application instituting proceedings (of 11 June 2018) p. 50,

                     para. 58; and cf. pp. 58‑59, para. 65.
                        5 There are three brief references, in the oral pleadings of Qatar, to the principle of

                     respect for the “dignity and equality inherent in all human beings”; cf. CR 2018/12, of
                     27 June 2018, pp. 32, 35 and 59.

                     40




7 Ord 1145.indb 76                                                                                                11/06/19 14:31

                     443 	   application of the cerd (sep. op. cançado trindade)

                     of provisional measures of protection under a human rights convention;
                     it makes no sense to intermingle at this stage the consideration of provi-
                     sional measures with so-­called “plausible admissibility” (cf. Section VI,
                     infra).
                        11. In focusing attention, thus, on the principle of equality and non-­
                     discrimination, it should not pass unnoticed, to start with, that the idea of
                     human equality marked presence already in the origins of the law of
                     nations (droit des gens), well before finding expression in the interna-
                     tional instruments which conform its corpus juris gentium, as known in
                     our times. The idea of human equality was underlying the original concep-
                     tion of the unity of human kind (present, for example, in the pioneering
                     thinking of Francisco de Vitoria and Bartolomé de Las Casas in the six-
                     teenth century).
                        12. The fundamental principle of equality and non-­     discrimination is
                     nowadays a basic pillar of the UN CERD Convention, and of the whole
                     corpus juris of the international law of human rights. The expression of
                     such principle emanated from human conscience, and projected itself in the
                     evolving law of nations from the seventeenth to the twenty-first centuries.
                     The principle of equality and non-­discrimination has a long history, accom-
                     panying the historical formation and evolution of the law of nations itself.
                        13. By the mid-­twentieth century, the 1948 Universal Declaration of
                     Human Rights proclaimed that “[a]ll human beings are born free and
                     equal in dignity and rights. They are endowed with reason and conscience
                     and should act towards one another in a spirit of brotherhood” (Art. 1).
                     It added that “[a]ll are equal before the law and are entitled without any
                     discrimination to equal protection of the law. All are entitled to equal
                     protection against any discrimination in violation of this Declaration and
                     against any incitement to such discrimination” (Art. 7).

                       14. And the 1945 Charter of the United Nations began by asserting the
                     determination of “the peoples of the United Nations” to “reaffirm faith in
                     fundamental human rights, in the dignity and worth of the human per-
                     son, in the equal rights of men and women and of nations large and
                     small” (second preambular paragraph). Nowadays, the fundamental
                     principle of equality and non-­discrimination lies also in the foundations
                     of the law of the United Nations itself.

                        15. The gradual consolidation of the mechanisms of international pro-
                     tection of human rights, moreover, has much contributed to a growing
                     awareness of the importance of the prevalence of the basic principle of
                     equality and non-­   discrimination. Certain expressions were to emerge
                     (e.g., “equality before the law” and “equal protection of the law”), on the
                     basis of human values, and associated to the corresponding obligations of
                     States parties to human rights treaties.
                        16. Supervisory organs of such treaties have been giving their constant
                     contribution — of growing importance — to the prohibition of the dis-
                     crimination de facto or de jure, in their faithful exercise of their functions

                     41




7 Ord 1145.indb 78                                                                                    11/06/19 14:31

                     444 	     application of the cerd (sep. op. cançado trindade)

                     of protection of the human person 6. The obligation of non-­discrimination
                      as related to the substantive rights protected under those treaties draws
                      attention to the positive obligations of the States parties to secure the pro-
                     tection of the human beings under their jurisdiction against the discrimi-
                     nation in all ambits of human relations 7.
                         17. For its part, the Committee on the Elimination of Racial Discrimi-
                     nation, for example, has in this respect issued General Recommendations
                     orienting its own interpretation of the relevant provisions of the CERD
                     Convention. Among them, there are those which have an incidence in the
                     consideration of the present case of Application of the CERD Convention
                     (Qatar v. United Arab Emirates), namely: General Recommendation
                     No. 30 (of 19 August 2004), on discrimination against non-­            citizens;
                     ­General Recommendation No. 35 (of 26 September 2013), on combatting
                      racist hate speech; General Recommendation No. 25 (of 20 March 2000),
                      on gender-­related dimensions of racial discrimination; General Recom-
                      mendation No. 22 (of 23 August 1996), on Article 5 of the CERD Conven­
                      tion in relation to refugees and displaced persons.
                         18. The advances in respect of the basic principle of equality and non-­
                      discrimination at normative and jurisprudential levels 8, have not, how-
                      ever, been accompanied by the international legal doctrine, which so far
                      has not dedicated sufficient attention to that fundamental principle; it
                      stands far from guarding proportion to its importance both in theory and
                      practice of law. This is one of the rare examples of international case law
                      preceding international legal doctrine, and requiring from it due and
                      greater attention.
                         19. A significant jurisprudential advance is found in the ground-­
                      breaking Advisory Opinion No. 18 (of 17 September 2003) of the IAC-
                      tHR, on the Juridical Condition and Rights of Undocumented Migrants,
                      upholding the view that the fundamental principle of equality and non-­
                      discrimination had entered the realm of jus cogens, thus enlarging its
                      material content (paras. 97-101 and 110-111) 9. In the IACtHR’s under-
                      standing, States cannot discriminate, nor tolerate discriminatory situa-
                      tions to the detriment of those persons; they had a duty to guarantee

                        6 Cf., e.g., A. A. Cançado Trindade, “Address to the UN Human Rights Committee

                     on the Occasion of the Commemoration of Its 100th Session”, 29 Netherlands Quarterly of
                     Human Rights (2011), pp. 131‑137.




                        7 Including at inter-­ individual level; cf. W. Vandenhole, Non-­Discrimination and
                     Equality in the View of the UN Human Rights Treaty Bodies, Antwerp/Oxford, Intersentia,
                     2005, pp. 23 and 215.
                        8 To the study of which I have dedicated my extensive book: A. A. Cançado Trindade,

                     El Principio Básico de Igualdad y No-­Discriminación: Construcción Jurisprudencial, 1st ed.,
                     Santiago de Chile, Ed. Librotecnia, 2013, pp. 39‑748.
                        9 The IACtHR upheld that, accordingly, any discriminatory treatment of undocu-

                     mented migrants or aliens would generate the international responsibility of States.

                     42




7 Ord 1145.indb 80                                                                                                  11/06/19 14:31

                     445 	     application of the cerd (sep. op. cançado trindade)

                     them the due process of law, irrespective of their migratory status. States
                     can no longer subordinate or condition the observance of the principle of
                     equality before the law and non-­discrimination to the objectives of their
                     migratory or other policies.


                       20. For my part, I focused on this significant jurisprudential advance
                     in my concurring opinion appended to the aforementioned Advisory
                     Opinion No. 18 of the IACtHR, wherein I stressed, in support of the
                     Court’s position, the relevance of the basic principle of equality and non-­
                     discrimination, enlarging the material content of jus cogens, and permeat-
                     ing, together with other general principles of law, the whole juridical
                     order itself, conforming its substratum (paras. 44-46, 52-58, 65 and 72) 10.
                     Without such principles, there is ultimately no legal order at all. I devel-
                     oped my whole reasoning in the line of jusnaturalist thinking, which
                     marked the origins and historical evolution of the law of nations (droit
                     des gens), in the framework of the civitas maxima gentium and of the
                     universality of humankind.
                       21. The path was then paved for jurisprudential developments also in
                     the international adjudication of contentious cases pertaining to the basic
                     principle of equality and non-­discrimination 11. In effect, this fundamental
                     principle has been addressed — in Judgments on contentious cases as well
                     as in Advisory Opinions — in face of social marginalization (IACtHR,
                     cases of Servellón-­García et al., 2006, and of Sawhoyamaxa Indigenous
                     Community, 2006); of prohibition of arbitrariness (Ahmadou Sadio Diallo,
                     merits, 2010, and reparations, 2012; Advisory Opinion on Accordance
                     with International Law of the Unilateral Declaration of Independence in
                     Respect of Kosovo, 2010; and the case concerning the CERD Convention
                     (Georgia v. Russian Federation), 2011), as well as in face of procedural
                     equality (IACtHR, case Loayza Tamayo, 1997; and the Advisory Opinion
                     on Judgment No. 2867 of the Administrative Tribunal of the International

                        10 For a study of the matter, cf., e.g., A. A. Cançado Trindade, “Le déracinement et

                     la protection des migrants dans le droit international des droits de l’homme”, 19 Revue
                     trimestrielle des droits de l’homme, Brussels (2008), No. 74, pp. 289‑328.
                        11 Ever since the IACtHR upheld, in its Advisory Opinion No. 18 (of 17 September

                     2003), that the fundamental principle of equality and non-­discrimination entered into the
                     domain of jus cogens (supra), in the adjudication of successive contentious cases I stressed
                     the need to enlarge further the material content of jus cogens, so as to encompass like-
                     wise the right of access to justice, and fulfil the pressing needs of protection of the human
                     person. I did so, inter alia, in my separate opinion (dedicated on the right of access to
                     justice lato sensu) in the Court’s Judgment (of 31 January 2006) in the case of the Massacre
                     of Pueblo Bello v. Colombia, drawing attention to the utmost importance of the right of
                     access to justice lato sensu, encompassing its full realisation (para. 64). I further stressed,
                     on successive occasions, the special needs of protection of victims in situations of vulner-
                     ability; cf. A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional —
                     Memorias de la Corte Interamericana de Derechos Humanos, 5th rev. ed., Belo Horizonte,
                     Edit. Del Rey, 2018, Chap. XXIV, pp. 219‑226.

                     43




7 Ord 1145.indb 82                                                                                                     11/06/19 14:31

                     446 	    application of the cerd (sep. op. cançado trindade)

                     Labour Organization upon a Complaint Filed against the International
                     Fund for Agricultural Development, 2012).




                          IV. Non-­Discrimination and the Prohibition of Arbitrariness

                        22. The protection being sought before the ICJ in the cas d’espèce,
                     under the CERD Convention, is furthermore against arbitrary measures,
                     against arbitrariness. Brief references were made to this in the course of
                     the present oral pleadings before the ICJ 12. This point has not escaped
                     the attention of other international tribunals, under other human rights
                     conventions: for example, inter alia, in its Judgment (merits, of 3 July
                     2014) on the case of Georgia v. Russia, the European Court of Human
                     Rights (ECtHR) singled out the duty under the European Convention on
                     Human Rights (ECHR) “to protect the individual from arbitrariness”,
                     and found that the arrests and detentions that preceded “collective”
                     expulsions (of nationals of the applicant State) amounted to “an adminis-
                     trative practice” in breach of Article 5 (1) and (4) of the ECHR (paras. 182
                     and 186-188).


                        23. Subsequently, in its Judgment (merits, of 23 August 2016) on the
                     case of J. K. and Others v. Sweden, concerning expulsion of non-­citizens
                     (the applicants being Iraqi nationals), the ECtHR held that, if deported,
                     they would face a risk of being subjected to treatment in breach of Arti-
                     cle 3 of the ECHR (para. 123) in the destination country. In effect, non-­
                     discrimination and the prohibition of arbitrariness are a point which
                     cannot be overlooked, also in a wider framework, in time and space.
                     After all, in the relations between human beings and public power, arbi-
                     trariness is an issue which has marked presence everywhere along the his-
                     tory of humankind. It has been a source of concern over the centuries.
                     This is why the tragedies written and performed in ancient Greece remain
                     so contemporary in our days, after so many centuries.


                       24. Suffice it here to recall, e.g., in Sophocles’s Antigone (441 bc), the
                     arbitrariness of the ruler Creon’s decree prohibiting Antigone to bury the
                     corpse of one of her deceased brothers (Polynices), and her determination
                     nevertheless to do so in pursuance of justice; or else further to recall,
                     some years later, e.g., in Euripides’s Suppliant Women (424-419 bc), the
                     arbitrariness that led to the grief and lamentation of the women whose

                       12 Cf., on the part of the applicant State, CR 2018/12, of 27 June 2018, pp. 22‑23;

                     CR 2018/14, of 29 June 2018, p. 30.


                     44




7 Ord 1145.indb 84                                                                                           11/06/19 14:31

                     447 	   application of the cerd (sep. op. cançado trindade)

                     deceased children had been separated from them, and their corpses then
                     needed to be buried.
                        25. Sophocles’s Antigone, in particular, has been rewritten, in successive
                     centuries, by several other authors, bearing in mind their respective con-
                     temporary manifestations of arbitrariness. Although the ancient Greeks
                     had eyes mainly for justice rather than law (and only later on, Romans of
                     the ancient Empire began to distinguish between law and justice), there are
                     those who seek to associate the tragedy of Sophocles with the seeds or
                     origins of the distinction between natural law and positive law.
                        26. In any case, arbitrariness, as history shows, is unfortunately part of
                     human nature, and the discrimination that ensues therefrom is both de
                     facto and de jure. If we look at the world nowadays, marked by a serious
                     crisis of values, we can see, on all continents, the inhumane split of fami-
                     lies in frontiers, in particular those of migrants or non-­citizens. Positive
                     law alone cannot solve the problems created at times by itself, to the
                     detri­ment of human beings in situations of vulnerability (cf. infra). Law
                     and justice go together, they are indissociable, in the line of the more
                     lucid jusnaturalist thinking.

                        27. It is important to keep those ancient Greek tragedies in mind to
                     also face so-­called “globalization”, a misleading and false neologism en
                     vogue in the twenty-first century. Such neologism hides the marginaliza-
                     tion and social exclusion of increasingly greater segments of the popula-
                     tion (including migrants). Frontiers have been opened to capital
                     and goods, but are sadly being closed down to human beings (with the
                     split of families, new walls, fences and detention centres, on distinct con-
                     tinents).
                        28. The material progress of some has been accompanied by the exploi-
                     tation of many (including undocumented migrants). Some human beings
                     (especially powerholders) have placed most fellow human beings on a
                     scale of priority inferior to that attributed to capital and goods. Nothing
                     has been learned from the sufferings of past generations; hence the need
                     to remain attached to the goal of the realization of justice, bearing in
                     mind that law and justice go indissociably together. The ICJ has a mis-
                     sion to keep on endeavouring to contribute to a humanized law of nations,
                     in the dehumanized world of our days.

                        29. In my aforementioned separate opinion appended to the ICJ’s
                     Judgment on the case of Ahmadou Sadio Diallo (merits, of 30 November
                     2010), concerning the arbitrary detentions followed by expulsion of a for-
                     eigner from his country of residence, I devoted an entire section (VI) to
                     “The prohibition of arbitrariness in the international law of human
                     rights” (paras. 107-142), wherein I examined the doctrinal development
                     and the jurisprudential construction on the matter. I pondered, inter alia,
                     that, as human rights treaties
                          “conform a law of protection (a droit de protection), oriented towards
                          the safeguard of the ostensibly weaker party, the victim, it is not at

                     45




7 Ord 1145.indb 86                                                                                   11/06/19 14:31

                     448 	      application of the cerd (sep. op. cançado trindade)

                           all surprising that the prohibition of arbitrariness (. . .) covers arrests
                           and detentions, as well as other acts of the public power, such as
                           expulsions” (I.C.J. Reports 2010 (II), p. 763, para. 109).
                        30. Such has in fact been the understanding of international tribunals
                     entrusted with the interpretation and application of human rights treaties,
                     like the ICJ in the present case of the Application of the CERD Convention
                     (Qatar v. United Arab Emirates). As I pointed out in that separate opin-
                     ion in the case of Ahmadou Sadio Diallo, the case law of international
                     human rights tribunals is quite clear in this respect. No one can be
                     deprived of liberty in an arbitrary way (cf. e.g., ECtHR, case of Amuur v.
                     France, judgment of 25 June 1996). No one can be detained or arrested,
                     even when this is considered as “legal”, when it is incompatible with the
                     provisions of human rights treaties and carried out with arbitrariness
                     (e.g., IACtHR, case of the “Street Children” Villagrán Morales and Oth-
                     ers v. Guatemala, merits, judgment of 19 November 1999; cases of Bámaca
                     Velásquez and of Maritza Urrutia v. Guatemala, judgments of 25 Novem-
                     ber 2000 and 27 November 2003, respectively).


                        31. The prohibition of arbitrariness, I proceeded, stands not only in
                     respect of the right to personal liberty, but also in relation to all other
                     rights protected under human rights treaties 13, so as to secure the preva-
                     lence of the rule of law (la prééminence du droit). Epistemologically, this
                     is the correct posture in this respect, given the universally acknowledged
                     interrelatedness and indivisibility of all human rights. Arbitrariness
                     amounts, in effect, to an abus de pouvoir on the part of the State agents.
                     Accordingly, a domestic law or an administrative act, concerning migrants
                     or non-­citizens, cannot be applied when incompatible with the provisions
                     of human rights treaties.

                       32. And in that separate opinion, I concluded, on the extent of the pro­
                     hibition of arbitrariness, that
                              “Human nature being what it is, everyone needs to guard protec-
                           tion against arbitrariness on the part of State authorities. In a wider
                           horizon, human beings need protection ultimately against themselves,
                           in their relations with each other. There is hardly any need to require
                           an express provision to the effect of prohibiting arbitrariness in respect
                           of distinct rights, or else to require the insertion of the adjective ‘arbi-
                           trary’ in distinct provisions, in order to enable the exercise of protec-
                           tion against arbitrariness, in any circumstances, under human rights
                           treaties. The letter together with the spirit of those provisions under
                           human rights treaties, converge in pointing to the same direction: the

                         13 Such as, e.g. the right not to be expelled arbitrarily from a country, the right to a fair

                     trial, the right to respect for private and family life, the right to an effective remedy, or any
                     other protected right.

                     46




7 Ord 1145.indb 88                                                                                                       11/06/19 14:31

                     449 	     application of the cerd (sep. op. cançado trindade)

                          absolute prohibition of arbitrariness, under the international law of
                          human rights as a whole. Underlying this whole matter is the imper-
                          ative of access to justice lato sensu, the right to the law (le droit au
                          droit, el derecho al derecho), the right to the realization of justice in
                          a democratic society.” (I.C.J. Reports 2010 (II), p. 777, para. 142.)


                          V. Arguments of the Parties in the Public Hearings before
                                                the Court

                         33. The prohibition of arbitrariness brings to the fore the issue of the
                      vulnerability of those affected by discriminatory measures. Before examin-
                      ing this point (cf. Section VII, infra), may I now turn to the arguments
                      of the Parties during the oral pleadings which have just taken place
                      before the ICJ. In the course of the public hearings (first round) before the
                      Court, the applicant State presented (on 27 June 2018) its own under-
                      standing of the factual context of the cas d’espèce within a temporal
                      dimension.
                         34. Qatar argued that the “collective expulsion” of Qataris from the
                      UAE as a discriminatory measure was ongoing, affecting continuously
                      some of their rights under the CERD Convention (e.g., with the separa-
                      tion of families and loss of work); this was leading to the prolongation
                      and indefinite duration 14 of harm or damage, in the human tragedy 15
                      of the numerous and vulnerable victims 16. There was need for urgent
                     regard to human suffering; the continuing vulnerability of segments of
                     the population required urgently, in its view, provisional measures of
                     ­protection.


                        35. In the following public hearings before the Court (still first round,
                     on 28 June 2018), the respondent State did not address such issue of a
                     continuing situation raised by Qatar; the UAE focused instead on other
                     aspects, attempting to minimize and dismiss the Request for provisional
                     measures of protection 17. It consumed much of the time of those public
                     hearings raising the point (responded by the applicant State — infra),
                     inter alia, of the rule of exhaustion of local remedies 18.

                       36. In the second and last round of public hearings before the Court
                     (on 29 June 2018) the local remedies rule continued to be addressed, this

                        14 CR 2018/12, of 27 June 2018, pp. 16‑19, 22, 29-30, 38-40, 42, 46, 50, 52-58 and 62-64

                     (on the continuity of violations).
                        15 Ibid., pp. 59‑60 (on the “tragedy of the victims”).
                        16 Ibid., pp. 61‑62 (on the “vulnerability of the population”).
                        17 CR 2018/13, of 28 June 2018, p. 15 (on “uncertainty of facts”), p. 31 (on “prima

                     facie determination on the admissibility of the claims” and so-­called plausibility of admis-
                     sibility), and pp. 22‑35 (on pre-­conditions of admissibility).
                        18 Ibid., pp. 28‑35.



                     47




7 Ord 1145.indb 90                                                                                                   11/06/19 14:31

                     450 	     application of the cerd (sep. op. cançado trindade)

                     time by both the applicant State, in response to the argument of the
                     respondent State, and by this latter once again 19. The applicant State,
                     furthermore, consistently reiterated its understanding of a continuing situ-
                     ation of ongoing alleged violations of human rights requiring “humani-
                     tarian considerations” 20.


                          VI. Questions Put to the Parties in the Public Hearings before
                                                    the Court

                                                   1. Questions and Answers
                       37. Those arguments advanced by the contending Parties led me to
                     address the following questions to both of them, at the end of the public
                     hearings (on 29 June 2018):
                               “1. Does the local remedies rule have the same rationale in diplo-
                            matic protection and in international human rights protection? Does
                            the effectiveness of local remedies have an incidence under the United
                            Nations Convention on the Elimination of All Forms of Racial
                            ­Discrimination and other human rights treaties?


                              2. Is it necessary to address the so-­called plausibility of rights in
                            face of a continuing situation allegedly affecting the rights protected
                            under a human rights treaty like the United Nations Convention on
                            the Elimination of All Forms of Racial Discrimination?

                               3. What are the implications or effects, if any, of the existence of
                            a continuing situation allegedly affecting rights protected under a
                            human rights convention, for requests of provisional measures of pro-
                            tection?” 21

                        38. In the course of the following week, the contending Parties p­ rovided
                     the Court with their respective written answers (of 3 July 2018) to
                     my questions, first, as to the rationale of the local remedies rule in diplo-
                     matic protection and in international human rights protection, and then,
                     on the implications of a continuing situation. In respect of the
                     first ­question, the applicant State, in its detailed written answer, first
                     recalled that ­international human rights supervisory organs have stressed
                     that the local remedies rule here requires “actual redress” for victims of
                     human rights violations, determining the obligation of States parties to

                        19 Cf., on the part of Qatar, CR 2018/14, of 29 June 2018, pp. 17‑20; and cf., on the part

                     of the UAE, CR 2018/15, of 29 June 2018, pp. 17‑18.
                        20 Cf., on the part of Qatar, CR 2018/14, of 29 June 2018, pp. 36‑37 and 39-41.
                        21 CR 2018/15, of 29 June 2018, p. 45.



                     48




7 Ord 1145.indb 92                                                                                                   11/06/19 14:31

                     451 	        application of the cerd (sep. op. cançado trindade)

                     human rights treaties to provide them with effective remedies 22. And it
                     proceeded:
                                   “This added element of ‘actual redress’ finally echoes the differences
                               in the function of the local remedies rule in both systems, illustrated
                               by Judge Cançado Trindade’s seminal 1983 monograph on the
                               ­subject 23. In diplomatic protection, the local remedies rule ensures
                                that disputes are not elevated onto the international plane before the
                                authorities of the offending State have had an adequate opportu-
                                nity to address them by their own means. It can thus be said that
                                in diplomatic protection, the local remedies rule operates preemp-
                                tively.

                                  In international human rights protection, the focus of the rule is
                               different. As explained above, under most major international human
                               rights instruments, States have bound themselves to international
                               obligations to respect and ensure human rights, including by subject-
                               ing those obligations to the scrutiny of national tribunals and other
                               State institutions. By asking that such tribunals and other State insti-
                               tutions be resorted to before the violations are entrusted to the inter-
                               national machinery for their implementation, the rule thus operates
                               protectively. 24” 25

                        39. And the applicant State added that, under the CERD Convention
                     and all other major human rights treaties, the local remedies rule only
                     applies if remedies are effective, this being in accordance with general
                     international law; the “principle of effectiveness” is here “fully applic­
                     able” 26. In view of the foregoing, it submitted that
                               “although there is a certain degree of overlap in the rationale of the
                               local remedies rule in the fields of diplomatic protection and interna-
                               tional human rights protection, in the latter, the rule is also under-
                               scored by an element of ‘actual redress’. Such redress must,
                               furthermore, be effective” 27.
                        40. For its part, the respondent State, in its brief written answer to the
                     first question, also of 3 July 2018, argued that the rule of exhaustion of
                     local remedies has the “same rationale” underlying it in the two contexts
                     of “broadened” diplomatic protection and in international human rights

                          22
                           ICJ doc. 2018/24, of 3 July 2018, response in letter of Qatar, pp. 1‑2, paras. 3-4.
                          23
                           See A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local
                     Remedies in International Law (1983), pp. 39, 51-52, 56.
                        24 This added purpose for the local remedies rule necessarily informs its application

                     under the Convention and other human rights treaties, as Qatar will explain at the appro-
                     priate stage of these proceedings.
                        25 ICJ doc. 2018/24, of 3 July 2018, response in letter of Qatar, p. 3, paras. 5-6.
                        26 Ibid., pp. 4‑6, paras. 7-8 and 11.
                        27 Ibid., pp. 6‑7, para. 12.



                     49




7 Ord 1145.indb 94                                                                                               11/06/19 14:31

                     452 	        application of the cerd (sep. op. cançado trindade)

                     protection 28. Yet, it added, under the CERD Convention and other
                     human rights treaties, and under general international law, the effective-
                     ness of local remedies is a component of that rule, which, e.g., determines
                     that such remedies cannot be “unreasonably prolonged” 29.


                        41. As to the second question, the applicant State contended that the
                     purpose of the inquiry on “plausibility” of rights, as found in the Court’s
                     recent case law, is a “limited one”, not engaging “in any extensive eviden-
                     tiary inquiry” and not undertaking any “in-depth factual assessment” at
                     the stage of provisional measures; it can only be “a very low threshold” 30.
                     It added that such very low threshold applies, whether the Court puts the
                     requisite “in terms of ‘plausibility of rights’ or ‘vulnerability of popula-
                     tions’” to be protected under a human rights treaty like the CERD Con-
                     vention 31.

                        42. The respondent State, for its part, accepted that “violations of
                     human rights” in a “continuing situation” have to be “of concern to the
                     Court”. However, it added, the issue would “have to be placed within the
                     vision of the Court”, i.e., in its view,

                                 “Only States can be parties before the Court in contentious pro-
                               ceedings and the Court when called upon to adjudicate upon a matter
                               has to do so in the light of the rights and duties of those States that
                               are before the Court seeking a legal determination” 32.
                       43. The respondent State added that, as part of ensuring the balance
                     between, on the one hand, vulnerable individuals and groups, and, on the
                     other hand, the “adjudication between States in the light of their rights
                     and obligations under international law” has made the Court to have
                     “recourse inter alia to the doctrine of plausibility”. This is, in its view, “a
                     necessary hurdle to be surmounted before tackling substantive issues of
                     protection” of the “rights or interests of individuals, groups or States
                     under perceived threat”; in sum, the consideration of the “plausibility of
                     the rights” at issue is “an indispensable preliminary step needed in order
                     to address claimed violations of rights, whatever their origin” 33.

                       44. As to the third question, the applicant State upheld the view that,
                     when there is a continuing situation alleged affecting rights protected
                     under a human rights convention, “the requirement of a real and immi-

                          28 ICJ doc. 2018/24, of 3 July 2018, response in letter of the UAE, p. 1.
                          29 Ibid., p. 2.
                          30 Ibid., response in letter of Qatar, pp. 10‑16, paras. 19, 21, 23 and 28.
                          31 Ibid., pp. 13‑16, paras. 26-29.
                          32 Ibid., response in letter of the UAE, p. 3.
                          33 Ibid.



                     50




7 Ord 1145.indb 96                                                                                       11/06/19 14:31

                     453 	     application of the cerd (sep. op. cançado trindade)

                     nent risk is necessarily satisfied”, and “irreparable prejudice is the natural
                     consequence of restrictions on those rights” 34. In such circumstances,
                     “any assessment of risk of harm is necessarily met”, and the evidence
                     provided (reports “showing continuing harm throughout the past thirteen
                     months”, as from 5 June 2017) has been, in its view, “more than suffi-
                     cient” for the Court “to make a finding of urgency”, given the “imminent
                     risk of irreparable harm” 35.


                        45. For its part, the respondent State argued that, even in case of a
                     continuing situation, the ICJ is to exercise its own functions which are
                     “different from those” of international human rights tribunals at regional
                     levels. Provisional measures, it added cannot be indicated if the Court
                     is not persuaded that the rights invoked are “at least plausible”. In its
                     view, “the existence of a continuing situation allegedly affecting rights
                     protected under a human rights treaty does not as such change or modify
                     the conditions required for the indication of provisional measures of
                     protection” 36.
                        46. Still in the same week, the contending Parties provided the Court,
                     two days later, with their additional written comments (of 5 July 2018) to
                     each other’s respective answers (cf. supra) to my questions. The applicant
                     State recalled the components of effectiveness of local remedies and
                     redress in the rationale of the local remedies rule under human rights
                     treaties, and welcomed the UAE’s acceptance of it as well as of the
                     Court’s need to be “sensitive and attentive” to a continuing situation in
                     breach of human rights, wherein the harm is “not merely imminent by
                     presently occurring”, requiring attention also to “the vulnerability of the
                     affected individuals” 37.
                        47. The respondent State, for its part, insisted on the requirement of
                     exhaustion of local remedies, and on its position that “doctrine of plausi-
                     bility” constitutes a “balance” between the claimed violation of rights and
                     the “procedural requirements” to adjudicate inter-State cases 38. Besides
                     questioning the evidence produced, it did not accept the “low threshold”
                     advanced by Qatar, asserting that there “has to be a tangible or plausible
                     basis” for the claims at issue. And it concluded that, in its view, there is
                     no “different approach” to the grant of provisional measures of protec-
                     tion in cases under human rights treaties 39.



                          34
                           ICJ doc. 2018/24, of 3 July 2018, response in letter of Qatar, p. 17, paras. 31-32.
                          35
                           Ibid., pp. 19‑20, paras. 35-36.
                        36 And it added that “[t]he UAE is focused upon the importance of the implementation

                     of binding treaties and the fight against terrorism”. Ibid., response in letter of the UAE,
                     p. 5.
                        37 ICJ doc. 2018/25, of 5 July 2018, comment in letter of Qatar, pp. 1‑4, paras. 2-5 and 7-8.
                        38 Ibid., comment in letter of the UAE, pp. 1‑3.
                        39 Ibid., pp. 4‑8.



                     51




7 Ord 1145.indb 98                                                                                                      11/06/19 14:31

                      454 	     application of the cerd (sep. op. cançado trindade)

                            2. General Assessment: Rationale of the Local Remedies Rule in
                                        International Human Rights Protection
                         48. May I now proceed to my own assessment of the arguments sur-
                      veyed above, presented by the contending Parties in their written responses
                      to my questions (supra). To start with, in my understanding, the raising
                      of the rule of exhaustion of local remedies at this early stage is surprising,
                      besides regrettable, due to the fact that the present proceedings are on a
                      request for provisional measures of protection, not on admissibility. The
                      local remedies rule is a condition of admissibility of international claims;
                      it cannot be invoked as a precondition for the consideration of urgent
                      requests of provisional measures of protection.

                          49. The incidence of the local remedies rule in human rights protection
                      is certainly distinct from its application in the practice of diplomatic
                      ­protection of nationals abroad; the rule at issue is far from having the
                       dimensions of an immutable or sacrosanct principle of international
                       law. Moreover, the two domains — human rights protection and diplo-
                       matic protection — are also distinct, and there is nothing to hinder the
                       application of that rule with greater or lesser rigour in such different
                       domains.
                          50. Its rationale is quite distinct in the two contexts. In the domain of
                       the safeguard of the rights of the human person, attention is focused on
                       the need to secure the faithful realization of the object and purpose of
                       human rights treaties, and on the need of effectiveness of local remedies;
                       attention is focused, in sum, on the needs of protection. The rationale of
                       the local remedies rule in the context of diplomatic protection is entirely
                       distinct, focusing on the process of exhaustion of such remedies.


                         51. Local remedies, in turn, form an integral part of the very system of
                      international human rights protection, the emphasis falling on the ele-
                      ment of redress rather than on the process of exhaustion. The local rem-
                      edies rule bears witness of the interaction between international law and
                      domestic law in the present context of protection 40. We are here before a
                      droit de protection, with a specificity of its own, fundamentally victim-­
                      oriented, concerned with the rights of individual human beings rather
                      than of States. Such rights are accompanied by obligations of States.



                         40 Cf. A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local

                      Remedies in International Law, Cambridge University Press, 1983, pp. 1‑445; A. A. Cançado
                      Trindade, O Esgotamento de Recursos Internos no Direito Internacional, 2nd ed., Brasília,
                      Edit. University of Brasília, 1997, pp. 1‑327; A. A. Cançado Trindade, “Origin and Histor-
                      ical Development of the Rule of Exhaustion of Local Remedies in International Law”,
                      12 Revue belge de droit international/Belgisch Tijdschrift voor international Recht, Brussels
                      (1976), pp. 499‑527.

                      52




7 Ord 1145.indb 100                                                                                                   11/06/19 14:31

                      455 	   application of the cerd (sep. op. cançado trindade)

                         52. Generally recognized rules of international law (which the formu-
                      lation of the local remedies rule in human rights treaties refers to), besides
                      following an evolution of their own in the distinct contexts in which they
                      apply, necessarily undergo, when inserted in human rights treaties, a cer-
                      tain degree of adjustment or adaptation, dictated by the special character
                      of the object and purpose of those treaties and by the widely recognized
                      specificity of the international protection of human rights.


                         53. In the handling of successive cases under the CERD Convention,
                      for example, the Committee on the Elimination of Racial Discrimination
                      (CERD Committee) has deemed it necessary to single out that petitioners
                      are only required to exhaust “remedies that are effective in the circum-
                      stances” of the cas d’espèce (cases of M. Lacko v. Slovakia, decision of
                      9 August 2001, para. 6.2; and of Zentralrat Deutscher Sinti und Roma et
                      al. v. Germany, decision of 22 February 2008, para 7.3).

                         54. In another case (of Dragan Durmic v. Serbia and Montenegro), the
                      CERD Committee pointed out that local remedies need not be exhausted
                      if their application “is unreasonably prolonged” (decision of 6 March
                      2006, para. 6.5). And, in yet another case (of D. R. v. Australia), the
                      CERD Committee considered that none of the proposed local remedies
                      could be effective, and reiterated (decision of 14 August 2009) that

                           “domestic remedies need not be exhausted if they objectively have no
                           prospect of success. This is the case where under applicable domestic
                           law, the claim would inevitably be dismissed, or where established
                           jurisprudence of the highest domestic tribunals would preclude a pos-
                           itive result” (paras. 6.4-6.5).

                         55. The local remedies rule has a rationale of its own under human
                      rights treaties; this cannot be distorted by the invocation of the handling
                      of inter-State cases in the exercise of diplomatic protection, where the
                      local remedies rule has an entirely distinct rationale. The former stresses
                      redress, the latter outlines exhaustion. One cannot deprive a human rights
                      convention of its effet utile by using the distinct rationale of the rule in
                      diplomatic protection.



                         56. Contemporary international tribunals share the common mission
                      of realization of justice. There is here a fundamental unity of conception
                      and mission. International human rights tribunals, created by conven-
                      tions at regional levels, operate within the conceptual framework of the
                      universality of human rights. International human rights tribunals have
                      been faithful to the rationale of effectiveness of local remedies and

                      53




7 Ord 1145.indb 102                                                                                    11/06/19 14:31

                      456 	     application of the cerd (sep. op. cançado trindade)

                      redress 41. There is in this respect a complementarity in outlook between
                      mechanisms of dispute-­settlement at UN and regional levels, all operating
                      under the conceptualized universality of the rights inherent to the human
                      person.


                             3. General Assessment: Implications of a Continuing Situation
                         57. In my understanding, the attempt to create another precondition
                      for provisional measures, as from the so-­called “plausibility” of rights, is
                      regrettable. The test of so-­called “plausibility” of rights is, in my percep-
                      tion, an unfortunate invention — a recent one — of the majority of the
                      ICJ. In the present proceedings, the so-­called “plausibility” of admissibil-
                      ity 42 is a new and additional unfortunate attempt, this time by the respon-
                      dent State, to invent an additional “precondition” for provisional
                      measures of protection. In a continuing situation, the rights requiring pro-
                      tection are clearly known, their being no sense to wonder whether they
                      are “plausible”.

                         58. In the consideration of the present Request for provisional mea-
                      sures of protection in the case of Application of the CERD Convention
                      (Qatar v. United Arab Emirates), the question of a continuing situation
                      allegedly affecting the rights of vulnerable persons has deserved particular
                      attention, mainly on the part of the applicant State (which dwelt upon it),
                      but also on the part of the respondent State. Yet, the handling of the mat-
                      ter consumed much time in addressing points which have nothing to do
                      with provisional measures of protection, — such as the undue invocation
                      of the rule of exhaustion of local remedies at this stage of provisional
                      measures, as well as the undue attempt to link the so-­called “plausibility”
                      of rights to the so-­called “plausibility” of admissibility, as presumed inter-
                      related requirements.
                         59. It appears that each one feels free to interpret so-­called “plausibil-
                      ity” of rights in the way one feels like; this may be due to the fact that the
                      Court’s majority itself has not elaborated on what such “plausibility”
                      means. To invoke “plausibility” as a new “precondition”, creating undue
                         41 To this effect, cf., for an analysis of the vast case law of the ECtHR on the matter,

                      e.g., P. van Dijk, F. van Hoof, A. van Rijn and Leo Zwaak, Theory and Practice of the
                      European Convention on Human Rights, 4th ed., Antwerp/Oxford, Intersentia, 2006,
                      pp. 125‑161 and 560-563; D. J. Harris, M. O’Boyle, E. P. Bates and C. M. Buckley, Law
                      of the European Convention on Human Rights, 2nd ed., Oxford University Press, 2009,
                      pp. 759‑776; as to the case law of the IACtHR, cf. A. A. Cançado Trindade, El Agota-
                      miento de los Recursos Internos en el Sistema Interamericano de Protección de los Derechos
                      Humanos, San José/C.R., IIDH, 1991, pp. 1‑60; and as to the case law of the African Court
                      on Human and Peoples’ Rights (AfCtHPR), cf. M. Löffelmann, Recent Jurisprudence of
                      the African Court on Human and Peoples’ Rights — Developments 2014 to 2016, Arusha,
                      Tanzania/Eschborn, Germany, Deutsche Gesellschaft für Internationale Zusammenarbeit
                      (GIZ), 2016, pp. 1‑63, esp. pp. 5‑8, 22, 24-26 and 29-30.
                         42 Cf., on the part of the UAE, CR 2018/15, of 29 June 2018, p. 16.



                      54




7 Ord 1145.indb 104                                                                                                 11/06/19 14:31

                      457 	   application of the cerd (sep. op. cançado trindade)

                      difficulties for the granting of provisional measures of protection in rela-
                      tion to a continuing situation, is misleading, it renders a disservice to the
                      realization of justice. I shall develop further reflections on provisional
                      measures of protection in continuing situations subsequently in the pres-
                      ent separate opinion (cf. Section XI, infra).

                         60. The rights to be protected in the cas d’espèce are clearly those
                      invoked under the CERD Convention (Arts. 2, 4, 5, 6 and 7). The so-­
                      called “plausibility” of rights is surrounded by uncertainties, which are
                      much increased in trying to add to it the so-­called “plausibility” of admis-
                      sibility, undermining provisional measures of protection as jurisdictional
                      guarantees of a preventive character. It is time to awaken and to concen-
                      trate attention on the nature of provisional measures of protection,
                      particularly under human rights treaties, to the benefit of human
                      ­
                      beings experiencing a continuing situation of vulnerability affecting their
                      rights.

                         61. In the present case we are not in face of rights of States; the rights
                      under the CERD Convention are rights of individuals (accompanied by
                      obligations of States), irrespective of the matter having been brought to
                      the ICJ by a State party to the Convention. In doing so, the State party
                      exercises a collective guarantee under the CERD Convention, making use
                      of its compromissory clause in Article 22, which is not amenable to inter-
                      pretation raising “preconditions”. The compromissory clause in Arti-
                      cle 22 is to be interpreted bearing in mind the object and purpose of the
                      CERD Convention.


                           VII. The Correct Understanding of Compromissory Clauses
                                       under Human Rights Conventions

                         62. I have dwelt upon this particular point in depth in my lengthy dis-
                      senting opinion in the earlier case on Application of the CERD Convention
                      (Georgia v. Russian Federation) (Judgment of 1 April 2011), where the
                      Court upheld the second preliminary objection and found itself without
                      jurisdiction to examine the case. In my dissenting opinion (paras. 1-214),
                      I warned at first that the punctum pruriens judicii was the proper under-
                      standing of the compromissory clause (Art. 22) of the CERD Conven-
                      tion, for which it is necessary to be attentive to the nature and substance
                      of a human rights treaty like the CERD Convention.


                        63. Regrettably, in that Judgment of 2011, the Court’s majority set a
                      very high threshold (as to the requirement of prior negotiations) for the
                      exercise of jurisdiction on the basis of that human rights treaty, the
                      CERD Convention, losing sight of the nature of this important UN
                      human rights treaty, endowed with universality. It advanced the view that

                      55




7 Ord 1145.indb 106                                                                                   11/06/19 14:31

                      458 	     application of the cerd (sep. op. cançado trindade)

                      Article 22 of the CERD Convention establishes “preconditions” to be
                      fulfilled by a State party before it may have recourse to this Court, thus
                      rendering access to the ICJ particularly difficult. I added, in my dissenting
                      opinion, that this was not in accordance with the Court’s (PCIJ and ICJ)
                      own earlier jurisprudence constante, which had never ascribed to that fac-
                      tual element the character of a “precondition” that would have to be fully
                      satisfied, for the exercise of its jurisdiction 43.

                         64. It was necessary, — I proceeded, — to turn attention to the suffer-
                      ings and needs of protection of the affected segments of the population;
                      yet, the Court’s majority pursued unfortunately an essentially inter-State,
                      and mostly bilateral, outlook, on the basis of allegedly unfulfilled “pre-
                      conditions” of its own construction; instead of setting up a higher stan-
                      dard of protection, under the CERD Convention, of individuals in a con­-
                      tinuing situation of great vulnerability, it applied, contrariwise, a higher
                      standard of State consent for the exercise of its jurisdiction.

                         65. One cannot erect, in pursuance of a strictly textual or grammatical
                      reasoning relating to the compromissory clause (Art. 22) of the CERD
                      Convention, a mandatory “precondition” for the exercise of the Court’s
                      jurisdiction (such as that of prior negotiations), as this amounts to erect-
                      ing a groundless and most regrettable obstacle to justice. This “precondi-
                      tion”, I proceeded, finds no support in the Court’s own earlier jurisprudence
                      constante, nor in the legislative history of the CERD Convention.

                         66. I then pointed out, in my aforementioned dissenting opinion, that,
                      already at the time that the CERD Convention was being elaborated
                      there were those who supported the compulsory settlement of disputes by
                      the Court. Underlying the general rule of treaty interpretation is the prin-
                      ciple ut res magis valeat quam pereat (the so-­called effet utile), of much
                      importance in respect of human rights treaties, amongst which the CERD
                      Convention. This latter is a pioneering human rights convention, endowed
                      with universality, occupying a prominent place in the law of the United
                      Nations itself. It cannot be a hostage of State consent or discretion (as in
                      the entirely distinct domain of diplomatic protection), in its interpretation
                      and application.

                         67. Before moving to the next point, may I here add that all obliga-
                      tions under the CERD Convention (including those of providing redress
                      by means of effective local remedies, and of dispute-­settlement in inter-
                      State cases thereunder) have a rationale of their own, proper of human
                      rights treaties. There was awareness of that since the time of the travaux

                          43 Both the PCIJ and the ICJ have been quite clear in holding that an attempt of nego-

                      tiation is sufficient, there being no mandatory “precondition” at all of resolutory negotia-
                      tions for either of them to exercise jurisdiction in a case they had been seized of.


                      56




7 Ord 1145.indb 108                                                                                                  11/06/19 14:31

                      459 	     application of the cerd (sep. op. cançado trindade)

                      préparatoires of the CERD Convention 44, so as to secure its effectiveness,
                      and safeguard it from attempts at conceptual deconstruction (such as the
                      devising of additional so-­called “preconditions”) 45.



                                 VIII. Vulnerability of Segments of the Population
                         68. In the present Order that the ICJ has just adopted today, in the
                      case of Application of the CERD Convention (Qatar v. United Arab Emir-
                      ates), the Court has correctly granted provisional measures of protection
                      under the CERD Convention, to ensure that families including a Qatari,
                      separated by the measures adopted by the UAE on 5 June 2017, are
                      reunited; that Qatari students, affected by the same measures, complete
                      their education in the UAE, or, if they wish, obtain their educational
                      records to continue their studies elsewhere; and that Qataris, affected by
                      the same measures, have access to national tribunals in the UAE. The
                      CERD Convention itself determines that States parties are to assure to
                      everyone within their jurisdiction “effective protection and remedies”
                      before national tribunals against any acts of discrimination (Art. 6). The
                      provisional measures, as requested in the cas d’espèce, become necessary
                      for the protection of persons in a situation of vulnerability.
                         69. I have already addressed the principle of non-­discrimination and the
                      prohibition of arbitrariness (Section III, supra), and my reflections thereon
                      lead me to the next related point to be here considered. Cases as the present
                      one of Application of the CERD Convention (Qatar v. United Arab Emir-
                      ates), like the aforementioned previous cases before the ICJ also under the
                      CERD Convention (as well as under other human rights treaties), disclose
                      the centrality of the position of the human person in the overcoming of the
                      inter-State paradigm in contemporary international law. The Request of
                      provisional measures of protection is here intended to put an end to the
                      alleged vulnerability of the affected persons (potential victims).
                         70. Human beings in vulnerability are the ultimate beneficiaries of
                      compliance with the ordered provisional measures of protection. How-
                      ever vulnerable, they are subjects of international law. We are here before
                      the new paradigm of the humanized international law, the new jus gentium
                      of our times, sensitive and attentive to the needs of protection of the
                         44 Cf., on this particular point, e.g., N. Lerner, The UN Convention on the Elimination of

                      All Forms of Racial Discrimination (reprint revised), Leiden, Brill/Nijhoff, 2014, pp. 81 and
                      98; A. A. Cançado Trindade, “Exhaustion of Local Remedies under the United Nations
                      Convention on the Elimination of All Forms of Racial Discrimination”, 22 German Year-
                      book of International Law/Jahrbuch für internationales Recht, Kiel (1979), pp. 374‑383.
                         45 Cf. recent assessments by, e.g., M. Dubuy, “Application de la Convention internatio-

                      nale sur l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération
                      de Russie), exceptions préliminaires : Un formalisme excessif au service du classicisme?”,
                      57 Annuaire français de droit international (2011), pp. 183‑212 ; P. Thornberry, The Interna-
                      tional Convention on the Elimination of All Forms of Racial Discrimination — A Commen-
                      tary, Oxford University Press, 2016, pp. 472‑483 (on Article 22).

                      57




7 Ord 1145.indb 110                                                                                                   11/06/19 14:31

                      460 	   application of the cerd (sep. op. cançado trindade)

                      human person in any circumstances of vulnerability. This is a point which
                      I have been making in successive individual opinions in previous deci-
                      sions of the ICJ; I feel it sufficient only to refer to them now, with no need
                      to extend further thereon in the present separate opinion.

                         71. To summarize, in my previous separate opinion appended to the
                      ICJ’s recent Order (of 19 April 2017) on provisional measures of protec-
                      tion — also under the CERD Convention — in the case of Ukraine v.
                      Russian Federation, I pondered:
                              “As I have been sustaining along the years, time and time again,
                           provisional measures of protection have an autonomous legal regime
                           of their own. This being so, it is clear to me that human vulnerability
                           is a test even more compelling than ‘plausibility’ of rights for the
                           indication or ordering of provisional measures of protection. In so
                           acknowledging and sustaining, one is contributing to the ongoing his-
                           torical process of humanization of contemporary international law.”
                           (I.C.J. Reports 2017, p. 171, para. 44.)
                         72. Anticipatory in nature, provisional measures of protection are
                      intended to prevent and avoid irreparable harm in situations of gravity
                      (probability of irreparable harm) and urgency. The extreme vulnerability
                      of the affected persons is an aggravating circumstance, rendering such
                      provisional measures imperative. These latter, in my perception, are not
                      “mesures conservatoires” (as in traditional, old-­fashioned and unsatisfac-
                      tory language), as they do require change, as in the cas d’espèce, so as to
                      put an end to a continuing situation (cf. infra) affecting the rights of per-
                      sons in utter vulnerability, if not defencelessness.

                         73. For years I have been sustaining that provisional measures of pro-
                      tection, needed by human beings (under human rights treaties, like the
                      CERD Convention in the cas d’espèce), may become even more than pre-
                      cautionary, being in effect tutelary, particularly for vulnerable persons
                      (potential victims), and directly related to realization of justice itself.
                      Obligations emanating from such ordered measures are not necessarily
                      the same as those ensuing from a Judgment as to the merits (and repara-
                      tions), they may be entirely distinct (cf. infra). Particularly attentive to
                      human beings in situations of vulnerability, provisional measures of pro-
                      tection, endowed with a tutelary character, appear as true jurisdictional
                      guarantees with a preventive dimension.



                       IX. Towards the Consolidation of the Autonomous Legal Regime
                                   of Provisional Measures of Protection

                        74. This is one of the aspects, and a significant one, of what I have
                      been calling, — in several (more than twenty) of my individual opinions,

                      58




7 Ord 1145.indb 112                                                                                    11/06/19 14:31

                      461 	     application of the cerd (sep. op. cançado trindade)

                      successively within two international jurisdictions, in the period 2000-
                      2018 46, the needed conformation of the autonomous legal regime of provi-
                      sional measures of protection 47. As I pointed out in my dissenting opinion
                      in an ICJ Order (of 16 July 2013), at an early stage of the handling of two
                      merged cases opposing two Central American States, even “the notion of
                      victim (or of potential victim 48), or injured party, can (. . .) emerge also in
                      the context proper to provisional measures of protection, parallel to the
                      merits (and reparations) of the cas d’espèce” 49 (I.C.J. Reports 2013,
                      p. 269, para. 75).


                         75. I am confident that we are at last moving towards the consolida-
                      tion of the autonomous legal regime of provisional measures of protec-
                      tion, thus enhancing the preventive dimension of international law. After
                      all, contemporary international tribunals have an important contribution
                      to give to the avoidance or prevention of irreparable harm in situations of
                      urgency, to the ultimate benefit of human beings, and to secure due com-
                      pliance with the ordered provisional measures of protection 50.

                          46 Such individual opinions on the matter are reproduced in the collections: (a) Judge

                      A. A. Cançado Trindade — The Construction of a Humanized International Law — A Collec-
                      tion of Individual Opinions (1991-2013), Vol. I (IACtHR), Leiden, Brill/Nijhoff, 2014,
                      pp. 799‑852; Vol. II (ICJ), Leiden, Brill/Nijhoff, 2014, pp. 1815‑1864; Vol. III (ICJ), Leiden,
                      Brill/Nijhoff, 2017, pp. 733‑764; and (b) Vers un nouveau jus gentium humanisé — Recueil
                      des opinions individuelles du Juge A. A. Cançado Trindade [CIJ], Paris, L’Harmattan, 2018,
                      pp. 143‑224 and 884-886; and (c) Esencia y Transcendencia del Derecho Internacional de los
                      Derechos Humanos (Votos [del Juez A. A. Cançado Trindade] en la Corte Interamericana
                      de Derechos Humanos, 1991-2008), Vols. I-III, 2nd rev. ed., Mexico D.F., Ed. Cám. Dips.,
                      2015, Vol. III, pp. 77‑399.
                          47 Cf. A. A. Cançado Trindade, O Regime Jurídico Autônomo das Medidas Provisórias

                      de Proteção, The Hague/Fortaleza, IBDH/IIDH, 2017, pp. 13‑348.
                          48 On the notion of potential victims in the framework of the evolution of the notion of

                      victim or the condition of the complainant in the domain of the international protection of
                      human rights, cf. A. A. Cançado Trindade, “Co-­Existence and Co-­ordination of Mecha-
                      nisms of International Protection of Human Rights (At Global and Regional Levels)”,
                      202 Recueil des cours de l’Académie de droit International de La Haye (1987), Chap. XI,
                      pp. 243‑299, esp. pp. 271‑292.
                          49 Cf. Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.

                      Nicaragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua
                      v. Costa Rica), Provisional Measures, Order of 16 July 2013, I.C.J. Reports 2013, dissenting
                      opinion of Judge Cançado Trindade, p. 269, para. 75.
                          50 Cf., to this effect, (merged) cases of Certain Activities Carried Out by Nicaragua in

                      the Border Area (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica along
                      the San Juan River (Nicaragua v. Costa Rica) Provisional Measures, Order of 22 November
                      2013, I.C.J. Reports 2013, separate opinion of Judge Cançado Trindade, pp. 378‑385,
                      paras. 20-31 and p. 387, para. 40. The right of access to justice, also in the present domain
                      (cf. para. 68, supra), is to be understood lato sensu, encompassing not only the formal
                      access to a competent tribunal, but also the due process of law (equality of arms), and the
                      faithful compliance with the decision; for a general study, cf. A. A. Cançado Trindade, El
                      Derecho de Acceso a la Justicia en Su Amplia Dimensión, 2nd ed., Santiago de Chile,
                      Ed. Librotecnia, 2012, pp. 79‑574; A. A. Cançado Trindade, The Access of Individuals to
                      International Justice, Oxford University Press, 2011, pp. 1‑236.

                      59




7 Ord 1145.indb 114                                                                                                     11/06/19 14:31

                      462 	     application of the cerd (sep. op. cançado trindade)

                         76. The component elements of this autonomous legal regime are: the
                      rights to be protected; the corresponding obligations; the prompt deter-
                      mination of responsibility (in case of non-­compliance), with its legal con-
                      sequences, encompassing the duty of reparation for damages. Rights and
                      obligations concerning provisional measures of protection are not the
                      same as those pertaining to the merits of the cases, and the configuration
                      of responsibility with all its legal consequences is prompt, without waiting
                      for the decision on the merits. The notion of victim (or potential victim)
                      itself — may I stress this point — marks presence already at this stage,
                      irrespective of the decision as to the merits (cf. supra).

                         77. Provisional measures have, in recent years, been protecting grow-
                      ing numbers of persons in situations of vulnerability, transformed into a
                      true jurisdictional guarantee of preventive character 51. Hence the auto­
                      nomy of the international responsibility that non-­compliance with them
                      promptly generates. A study of the matter encompasses the general prin-
                      ciples of law, always of great relevance 52. Attention is to be focused on
                      the common mission of contemporary international tribunals of realiza-
                      tion of justice 53 as from an essentially humanist outlook 54.



                                X. International Law and the Temporal Dimension

                        78. A consideration of the aforementioned preventive dimension, fur-
                      thermore, brings to the fore the time factor, and in particular the relation-

                            51 Cf. A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                      Vol. III, Porto Alegre, S.A. Fabris Ed., 2003, pp. 80‑83 ; A. A. Cançado Trindade, “Les
                      mesures provisoires de protection dans la jurisprudence de la Cour interaméricaine des
                      droits de l’homme”, in Mesures conservatoires et droits fondamentaux (eds. G. Cohen Jona-
                       than and J.‑F. Flauss), Brussels, Bruylant/Nemesis, 2005, pp. 145‑163; A. A. Cançado
                       Trindade, “The Evolution of Provisional Measures of Protection under the Case Law of
                       the Inter-­American Court of Human Rights (1987-2002)”, 24 Human Rights Law Journal,
                       Strasbourg/Kehl (2003), No. 5-8, pp. 162‑168; A. A. Cançado Trindade, “La Expan-
                       sión y la Consolidación de las Medidas Provisionales de Protección en la Jurisdicción
                       ­Internacional Contemporánea”, in Retos de la Jurisdicción Internacional (eds. S. Sanz
                        Caballero and R. Abril Stoffels), Cizur Menor/Navarra, Cedri/CEU/Thomson Reuters,
                        2012, pp. 99‑117.
                            52 Cf., e.g., inter alia, A. A. Cançado Trindade, Princípios do Direito Internacional

                      Contemporâneo, 2nd rev. ed., Brasília, FUNAG, 2017, pp. 25‑454; A. A. Cançado
                      ­Trindade, “Foundations of International Law: The Role and Importance of Its Basic­
                        Principles”, in XXX Curso de Derecho Internacional Organizado por el Comité Jurídico
                        ­Interamericano, OAS (2003), pp. 359‑415.
                            53 A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,

                       2nd ed., Belo Horizonte, Edit. Del Rey, 2017, pp. 29‑468.
                            54 Cf. A. A. Cançado Trindade, A Visão Humanista da Missão dos Tribunais Internacio-

                         nais Contemporâneos, The Hague/Fortaleza, IBDH/IIDH, 2016, pp. 11‑283; A. A. Cançado
                         Trindade, Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho
                         Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, pp. 7‑185.

                      60




7 Ord 1145.indb 116                                                                                                 11/06/19 14:31

                      463 	     application of the cerd (sep. op. cançado trindade)

                      ship between international law and the temporal dimension. Such
                      relationship is an ineluctable one, requiring far more attention than the
                      one dispensed to it by international legal doctrine so far. In effect, the
                      temporal dimension underlies the whole domain of international law,
                      being interpreted and applied within time.
                         79. It ineluctably encompasses provisional measures of protection. In
                      my dissenting opinion appended to the ICJ’s Order of 28 May 2009 in the
                      case of the Questions relating to the Obligation to Prosecute or Extradite
                      (Belgium v. Senegal), I warned inter alia that “[i]t is imperative to reduce
                      or bridge the décalage between the time of victimized human beings and the
                      time of human justice” (I.C.J. Reports 2009, p. 183, para. 49). Subsequently,
                      I devote the whole of my separate opinion (I.C.J. Reports 2011 (II), p. 566-
                      607, paras. 1-117) appended to the ICJ’s Order of 18 July 2011 in the case
                      of the Request for Interpretation of the Judgment of 15 June 1962 in the Case
                      concerning the Temple of Preah Vihear (Cam-bodia v. Thailand) (Cambo-
                      dia v. Thailand) to distinct aspects of the temporal dimension in interna-
                      tional law and its incidence on the granting of provisional measures of
                      protection 55.
                         80. After all, it is in the nature of law to accompany the regulatory
                      function in society undergoing changes, contrary to what legal positivists
                      assume in their static view of the legal order. The evolution of interna-
                      tional law — acknowledged by the ICJ in an obiter dictum of its célèbre
                      Advisory Opinion on Legal Consequences for States of the Continued
                      Presence of South Africa in Namibia (South West Africa) notwithstanding
                      Security Council Resolution 276 (1970) (of 21 June 1971, para. 53) —
                      responds to the changing needs of all subjects of international law
                      (including individuals) and of the international community as a whole.

                         81. The evolving international law is permeated by a major enigma,
                      which, for its part, also permeates the existence of all subjects of law
                      (including individuals): the passage of time. International law, emerging
                      ultimately from human conscience, the universal juridical conscience, also
                      has a protective function endowed with a preventive dimension, as illus-
                      trated by the significant expansion of provisional measures of protection
                      in recent years 56. Keeping the passage of time in mind, it is important to
                      prevent or avoid harm that may occur in the future (hence the acknowl-
                      edgment of potential or prospective victims), as well as to put an end to
                      continuing situations already affecting individual rights. Past, present and
                      future come and go together.

                         55 I pondered inter alia that, when the protection by means of provisional measures is

                      intended to extend to “the spiritual needs of human beings”, bringing to the fore, as in the
                      cas d’espèce, “the safeguard of cultural and spiritual world heritage”, the time dimension is
                      even wider, bringing back “timelessness” (I.C.J. Reports 2011 (II), p. 600, para. 101).
                         56 Cf. A. A. Cançado Trindade, International Law for Humankind — Towards a New

                      Jus Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoff/ Hague Academy of International
                      Law, 2013, pp. 31‑34, 38-47 and 50-51.

                      61




7 Ord 1145.indb 118                                                                                                   11/06/19 14:31

                      464 	     application of the cerd (sep. op. cançado trindade)

                       XI. Provisional Measures of Protection in Continuing Situations

                         82. In the present case of Application of the CERD Convention (Qatar
                      v. United Arab Emirates), at this stage of request of provisional measures
                      of protection, there are some other considerations that I deem it fit to pres-
                      ent, in this separate opinion, with regard to the alleged continuing situation
                      in breach of human rights, in addition to those I have already made
                      (cf. Section VI (3) supra). Even if the evidence already presented to the ICJ
                      so far may appear insufficient, there are sources of it that may be regarded
                      relevant to the consideration of such a continuing situation at this stage.
                         83. In this respect, for example, the Report of the United Nations
                      Office of the High Commissioner for Human Rights (OHCHR) of Decem-
                      ber 2017 57, brought to the attention of the ICJ in the present proceedings,
                      gave an account of a continuing situation (an “ongoing crisis on human
                      rights”, with “continuing implications”, and “cases of temporary or
                      potentially durable separation of families”, among other “long-­standing
                      human rights issues”, to the detriment, e.g., of “migrant workers”) 58.

                         84. The OHCHR, having decided to monitor in loco the consequences
                      on human rights of the UAE’s decision or announcement of 5 June 2017,
                      reported, one semester later, on the suspension and “considerable restric-
                      tions” on freedom of movement “to and from Qatar” (paras. 23 and 26),
                      with “continuing implications to date”; such restrictions disrupted family
                      life, affected the right to education, as Qatari students were prevented
                      from pursuing their studies where they were (paras. 26 and 50). The
                      aforementioned OHCHR Report (of December 2017) referred to “cases
                      of temporary or potentially durable separation of families”, with all their
                      consequences (para. 32).


                         85. There was also an impact on the right to health, with humanitarian
                      consequences (para. 43), as some people had to travel abroad to receive
                      their medical treatment or to undergo surgery (para. 44). As to the restric-
                      tions on freedom of expression, the OHCHR reported that the unilateral
                      measures have been accompanied by a “widespread defamation and
                      hatred campaign against Qatar and Qataris in various media” (paras. 14
                      and 19). The Report, furthermore, addressed another long-­        standing
                      human rights issue, affecting the rights of migrant workers and non-­

                         57 The OHCHR Technical Mission visited Qatar on 17-24 November 2017, where it

                      conducted its research on documents provided by distinct entities, besides interviews with
                      “about 40 individuals” (paras. 4-6).
                         58 Paragraphs 4 (i), 26, 32-33 and 54, respectively. The Report reiteratedly referred to

                      the problem of continuing separations of families (paras. 32-33, 37 and 64). It warned that
                      “measures targeting individuals on the basis of their Qatari nationality or their links with
                      Qatar can be qualified as non-­disproportionate and discriminatory” (para. 61). It further
                      warned that such unilateral measures were “premeditated” and “accompanied by a wide-
                      spread defamation and hatred campaign” (paras. 14-15).

                      62




7 Ord 1145.indb 120                                                                                                  11/06/19 14:31

                      465 	     application of the cerd (sep. op. cançado trindade)

                      citizens (paras. 54-58). The Report at last considered the restrictive uni-
                      lateral measures as arbitrary (para. 60).


                         86. Likewise, a Joint Communication from the UN Special Procedures
                      Mandate Holders of the UN Human Rights Council to the UAE 59, of
                      18 August 2017, the Special Rapporteurs warned that the decision
                      announced by the UAE on 5 June 2017 “has threatened the most vulner-
                      able groups, including women, children, persons with disabilities and
                      older persons” (p. 1). It has, furthermore, it continued, led to the separa-
                      tion of families, the interruption of studies in schools or universities, and
                      has also affected the right to health (pp. 2‑3 and 5), among others. The
                      Special Rapporteurs then drew attention to “the urgency of the matter”
                      and the “extreme gravity” of the situation, and urged that “all necessary
                      interim measures be taken to halt the alleged violations and prevent their
                      reoccurrence” (p. 7).


                        87. Among other reports referred to in the course of the present pro-
                      ceedings before the ICJ, were those of non-­governmental organizations
                      (NGOs) with much experience at international level, such as, inter alia,
                      Amnesty International and Human Rights Watch. In its very recent
                      Report (of 5 June 2018), Amnesty International referred to the situation
                      of continuity harming separated families, and individuals (among whom
                      migrant workers, children and students) 60. Accordingly, it called upon
                      the States concerned 61 to “immediately lift all arbitrary restrictions”
                      imposed on Qatari nationals, and to respect human rights 62.

                         88. For its part, Human Rights Watch, in its earlier Report (of 12 July
                      2017), likewise warned against “human rights violations” in the separa-
                      tion of families, the deprivation of migrant workers, the discrimination
                      against women, the interruption of medical treatment, and the interrup-
                      tion of education 63. Both Human Rights Watch and Amnesty Interna-

                         59 Namely: Special Rapporteur on the human rights of migrants; Special Rapporteur

                      on the promotion and protection of the right to freedom of opinion and expression; Special
                      Rapporteur on the right of everyone to the enjoyment of the highest attainable standard of
                      physical and mental health; Special Rapporteur on contemporary forms of racism, racial
                      discrimination, xenophobia and related intolerance; Special Rapporteur on the promotion
                      and protection of human rights while countering terrorism; and Special Rapporteur on the
                      right to education (pursuant to UN Human Rights Council resolutions 34/18, 33/9, 34/21,
                      34/35, 31/3, and 26/17).
                         60 Amnesty International, [Report:] “One Year Since the Gulf Crisis, Families Are Left

                      Facing an Uncertain Future”, of 5 June 2018, p. 1.
                         61 The UAE, Saudi Arabia and Bahrain.
                         62 Amnesty International, op. cit. supra note 60, p. 3.
                         63 Human Rights Watch, [Report:] “Qatar: Isolation Causing Rights Abuses”, dated

                      12 July 2017, pp. 1, 3-4 and 6-10 (Application instituting proceedings, Annex 10).

                      63




7 Ord 1145.indb 122                                                                                                11/06/19 14:31

                      466 	   application of the cerd (sep. op. cançado trindade)

                      tional have provided accounts, in their respective reports, of information
                      obtained from interviews with those victimized in loco.

                         89. In effect, the continuing situation in breach of human rights is a
                      point which has had an incidence in other cases before the ICJ as well, at
                      distinct stages of the proceedings. May I briefly recall here three exam-
                      ples, along the last decade. In the case concerning the Questions relating
                      to the Obligation to Prosecute or Extradite (Belgium v. Senegal), as the
                      ICJ in its Order of 28 May 2009 decided not to indicate provisional mea-
                      sures, I appended thereto a dissenting opinion, wherein — as already
                      pointed out (para. 79, supra) — I drew attention to the décalage to be
                      bridged between the time of human beings and the time of human justice
                      (paras. 35-64).
                         90. Urgency and probability of irreparable damage, I proceeded, were
                      quite clear, in the continuing situation of lack of access to justice of the
                      victims of the Hissène Habré regime (1982-1990) in Chad. This right of
                      access to justice assumed a “paramount importance” (paras. 29 and
                      74-77), I added, in the cas d’espèce, under the UN Convention against
                      Torture; furthermore, I dwelt upon the component elements of the auto­
                      nomous legal regime of provisional measures of protection (paras. 8-14,
                      26-29 and 65-73). Such measures were necessary for the safeguard of the
                      right to the realization of justice (paras. 78-96 and 101).

                         91. In the case on Jurisdictional Immunities of the State (Germany v.
                      Italy), as the ICJ, in its Order of 6 July 2010 found the counter-claim of
                      Italy inadmissible, once again I appended thereto a dissenting opinion,
                      wherein I examined at depth the notion of “continuing situation” in the
                      factual context of the cas d’espèce, as debated between the contending
                      Parties (paras. 55-59 and 92-100). My dissenting opinion encompassed
                      the origins of a “continuing situation” in international legal doctrine
                      (paras. 60-64); the configuration of a “continuing situation” in interna-
                      tional litigation and case law (paras. 65-83); the configuration of a “con-
                      tinuing situation” in international legal conceptualization at normative
                      level (paras. 84-91).

                         92. And, once again, I warned against the pitfalls of State voluntarism
                      (paras. 101-123). Suffice it here only to refer to my lengthy reflections on
                      the notion of “continuing situation” in the case on Jurisdictional Immuni-
                      ties of the State (Germany v. Italy), as I see no need to reiterate them
                      expressis verbis herein. What cannot pass unnoticed is that a continuing
                      situation in breach of human rights has had an incidence at distinct stages
                      of the proceedings before the ICJ: in addition to decisions — as just
                      seen — on provisional measures and counter-claim (supra), it has also
                      been addressed in decision as to the merits.

                        93. This is illustrated by the aforementioned case of Ahmadou Sadio
                      Diallo ((Republic of Guinea v. Democratic Republic of the Congo), merits,

                      64




7 Ord 1145.indb 124                                                                                  11/06/19 14:31

                      467 	     application of the cerd (sep. op. cançado trindade)

                      Judgment of 30 November 2010). Its factual context disclosed a continu-
                      ing situation of breaches of Mr. Ahmadou Sadio Diallo’s individual rights
                      in the period extending from 1988 to 1996. The griefs suffered by the
                      victim extended in time (the arrests and detentions of 1988-1989 followed
                      by those of 1995-1996, prior to his expulsion from the country of resi-
                      dence), in breach of the relevant provisions of human rights treaties (the
                      UN Covenant on Civil and Political Rights and the African Charter on
                      Human and Peoples’ Rights) as well as Article 36 (1) (b) of the Vienna
                      Convention on Consular Relations). His griefs were surrounded by arbi-
                      trariness on the part of State authorities 64, and amounted to a wrongful
                      continuing situation, marked by the prolonged lack of access to justice.


                                             XII. Epilogue: A Recapitulation

                        94. This is, as seen, the third case under the CERD Convention in
                      which provisional measures of protection have been rightly ordered by
                      the ICJ, in this new era of its international adjudication of human rights
                      cases. The fact that a case is an inter-State one, characteristic of the con-
                      tentieux before the ICJ, does not mean that the Court is to reason like-
                      wise on a strictly inter-State basis. Not at all. It is the nature of a case that
                      will call for a reasoning, so as to reach a solution. The present case of
                      Application of the CERD Convention (Qatar v. United Arab Emirates)
                      concerns the rights protected thereunder, which are the rights of human
                      beings, and not rights of States.


                         95. This has a direct bearing on the consideration of a request for pro-
                      visional measures of protection under a human rights convention. Provi-
                      sional measures, with a preventive dimension, have been undergoing a
                      significant evolution, moving further towards the consolidation of the
                      autonomous legal regime of their own, to the benefit of the titulaires of
                      rights. In another endeavour to keep paving this path, may I, last but not
                      least, proceed to a brief recapitulation of the main points I deemed it fit
                      to make, particularly in respect of such provisional measures, under the
                      CERD Convention, in the course of the present separate opinion.

                         64 At the time of his arrests and detention. Mr. Ahmadou Sadio Diallo was not

                      informed of the charges against him, nor could he have availed himself without delay of
                      his right to information on consular assistance. For its part, the CERD Committee, in its
                      practice, has also been particularly attentive to the prohibition of discriminatory measures
                      against members of vulnerable groups (such as, e.g., migrants) ; cf. R. de Gouttes, “Regards
                      comparatifs sur deux organes internationaux chargés de la lutte contre le racisme : le Comité
                      des Nations Unies pour l’Elimination de la Discrimination Raciale (CERD) et la Commis-
                      sion Européenne contre le Racisme et l’Intolérance (ECRI)”, in Réciprocité et universalité :
                      Sources et regimes du droit international des droits de l’homme — Mélanges en l’honneur du
                      Prof. E. Decaux, Paris, Pedone, 2017, pp. 1015‑1022, esp. pp. 1017 and 1020.


                      65




7 Ord 1145.indb 126                                                                                                   11/06/19 14:31

                      468 	    application of the cerd (sep. op. cançado trindade)

                         96. Primus: The principle of equality and non-­discrimination lies in the
                      foundations of the rights protected under the CERD Convention also by
                      means of provisional measures. The historical formation of the corpus
                      juris of international protection of human rights has much contributed to
                      a growing awareness of the importance of the prevalence of the basic
                      principle of equality and non-­discrimination. Secundus: The work of UN
                      supervisory organs — among which the CERD Committee — bears wit-
                      ness of such growing awareness.

                           97. Tertius: It is necessary nowadays that the advances in respect of the
                      basic principle of equality and non-­discrimination, at normative and juris-
                      prudential levels, are also accompanied by the international legal doctrine,
                      which so far has not dedicated sufficient attention to that fundamental
                      principle. Quartus: The protection sought under the CERD Convention is
                      also against arbitrariness, as in the cas d’espèce. This point has not escaped
                      the attention of other international tribunals, entrusted with the interpre-
                      tation and application of distinct human rights conventions.
                           98. Quintus: Human rights treaties, including the CERD Convention,
                      conform a law of protection (a droit de protection), oriented towards the
                      safeguard of the ostensibly weaker party (the real or potential victim),
                      and the prohibition of arbitrary measures, so as also to secure the preva-
                      lence of the rule of law (la prééminence du droit). Sextus: As to the points
                      discussed in the present proceedings of the cas d’espèce, there are two of
                      them that require clarification: the rationale of the local remedies rule in
                      the international protection of human rights, and the implications of a
                      continuing situation affecting or breaching human rights.
                           99. Septimus: The local remedies rule, as a condition of admissibility of
                      international claims, cannot be invoked as a “precondition” for the
                      ­consideration of urgent requests of provisional measures of protection.
                       Octavus: The rationale of the local remedies rule in human rights protec-
                       tion is entirely distinct from that of its application in the practice of dip-
                       lomatic protection of nationals abroad: in human rights protection the
                       rule is focused on effectiveness of local remedies and redress, while in
                       ­diplomatic protection it is focused on the process of exhaustion of such
                        ­remedies.

                         100. Nonus: The CERD Committee itself has underlined the compo-
                      nents of effectiveness of local remedies and redress. Human rights protec-
                      tion is victim-­oriented, it is a law of protection of the weaker party (droit
                      de protection), as upheld by international human rights tribunals; discre-
                      tionary diplomatic protection, for its part, remains State-­oriented. Deci-
                      mus: There is no ground for attempting to add, to the so-­               called
                      “plausibility” of rights, the so-­called “plausibility” of admissibility, as an
                      additional “precondition” for provisional measures of protection.




                      66




7 Ord 1145.indb 128                                                                                     11/06/19 14:31

                      469 	   application of the cerd (sep. op. cançado trindade)

                         101. Undecimus: In a continuing situation, the rights requiring protec-
                      tion are clearly known, there being no sense to wonder whether they are
                      “plausible”. Duodecimus: The proper understanding of compromissory
                      clauses under human rights conventions is necessarily attentive to the
                      nature and substance of those conventions, as well as to their object and
                      purpose; such clauses cannot be interpreted attempting to find “precondi-
                      tions”, rendering access to justice under human rights conventions par-
                      ticularly difficult.

                         102. Tertius decimus: The aforementioned prohibition of arbitrariness
                      brings to the fore the issue of the vulnerability of those affected by dis-
                      criminatory measures; requests of provisional measures of protection, in
                      cases like the present, are intended to put an end to a continuing situation
                      of vulnerability of the affected persons (potential victims). Quartus deci-
                      mus: Human vulnerability is a test more compelling than so-­called ‘plau-
                      sibility’ of rights for the ordering of provisional measures of protection
                      under human rights treaties.
                         103. Quintus decimus: There has been an advance towards the consoli-
                      dation of what I have been calling, along the years, the autonomous legal
                      regime of provisional measures of protection. Sextus decimus: Provisional
                      measures of protection have, in recent years, been protecting growing
                      numbers of persons in situations of vulnerability; they have thus been
                      transformed into a true jurisdictional guarantee of preventive character.
                      Septimus decimus: Such preventive character brings to the fore the tempo-
                      ral dimension in the application of the provisional measures of protec-
                      tion, e.g., when they are intended, as in the present case, to put an end to
                      a continuing situation affecting individual rights.
                         104. Duodevicesimus: In respect of the present case, there have been
                      UN reports and other documents giving accounts of a continuing situation
                      affecting human rights under the CERD Convention. Undevicesimus: The
                      continuing situation in breach of human rights is a point which has had an
                      incidence in earlier cases before the ICJ as well, at distinct stages of the
                      proceedings. Vicesimus: The determination and ordering of provisional
                      measures of protection under human rights conventions can only be
                      properly undertaken from a humanist perspective, necessarily avoiding
                      the pitfalls of an outdated and impertinent State voluntarism.


                      (Signed) Antônio Augusto Cançado Trindade.




                      67




7 Ord 1145.indb 130                                                                                  11/06/19 14:31

